Citation Nr: 1729220	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  14-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a compensable disability rating for tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1955 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In October 2016, these matters were remanded by the Board for further evidentiary development.  The case has since been returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's lumbar disability has been manifested by abnormal spinal contour, diagnosed as scoliosis, kyphoscoliosis, kyphosis, and curvature of the lumbar spine.

2.  The Veteran's tinea pedis covers less than 5 percent of the entire body and no exposed areas; it is treated with topical therapy and does not require systemic therapy, such as corticosteroids.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no more, for the lumbar disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  The criteria for a compensable evaluation for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  This assists in determining, among other things, entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In making all determinations, the Board must fully consider the Veteran's assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

I.  Lumbar Spine

The Veteran's service-connected DDD of the lumbar spine is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides for assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

An 100 percent rating requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine at Note (2); see also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Alternatively, disability involving disc disease may be rated under the Formula for Rating IVDS Based on Incapacitating Episodes.  That formula provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Additionally, degenerative arthritis is also rated under Diagnostic Code 5003.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, a 10 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. 

Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Id.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

When rating disabilities of the joints, the degree of actual functional impairment must be considered.  Factors such as pain, fatigue, lack of endurance, incoordination, and weakness are evaluated to determine the functional impact on the involved joint, particularly with repeated movements.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, (1995).

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in 38 C.F.R. §§ 4.40 and 4.45.  Id. 

The claims file contains both VA and private treatment records, VA examination reports, and lay statements.  Within the current appeal period, the Veteran underwent two VA spinal examinations.

Upon x-ray examination in December 2011, mild to moderate osteogenic and discogenic degenerative changes were observed, most conspicuously in the lower lumbar region.  Minimal scoliosis was convex to the left.  Moderate disc narrowing was also found.

At a June 2012 orthopedist appointment, the Veteran complained of back pain and exhibited a mildly antalgic gait.  

In August 2012, the Veteran reported severe lower back pain on waking or with prolonged weight-bearing.  He did not have night pain or any radicular symptoms.  X-ray examination documented a degenerative kyphoscoliosis, disc disease, some anterior syndesmophytes, and facet arthrosis.

In a September 2012 treatment record, the clinician observed that the Veteran tolerated very little range-of-motion due to lower back pain.  Rounded shoulders and slight increased kyphosis were noted, but postural deficits were found to be likely due to the normal course of aging.

The Veteran was afforded a VA examination in November 2012 where he reported constant back pain located in the center of his back without radiation.  He stated he had sciatica three years previously but none since, no paresthesias or numbness in the bilateral lower extremities, and once per week flare-ups lasting a few hours.  No radiculopathy or IVDS was observed.  Range-of-motion testing indicated that flexion ended at 70; extension ended at 15; right lateral flexion ended at 25; left lateral flexion ended at 25; right lateral rotation ended at 30 or greater; and left lateral rotation ended at 30 or greater.  The examiner stated that if the Veteran was employed he would have difficulty tolerating prolonged weight-bearing, bending, and heavy lifting.

In his March 2014 substantive appeal, the Veteran stated that the kyphoscoliosis noted by a previous clinician should establish a 20 percent disability rating.  He further noted that his suffering for more than thirty years was interpreted as though no worsening had evolved, whereas he believed that the passage of time alone should only be a contributing factor, and that a 30 percent rating was warranted.

An April 2014 X-ray examination found multilevel degenerative disc disease, most pronounced at L3-4, L4-5 and L5-S1, and mild apex left curvature of the lumbar spine.

In an October 2016 statement, the Veteran reported that he could not complete his daily regimen of thirty minutes of brisk walking, could not stand long enough to finish cooking, and felt a heavy weight on his back when typing at a computer.

The Veteran underwent another VA spinal examination in November 2016 at which he reported intermittent but daily pain, mostly located at the center of the lower back with occasional outward radiation.  No tingling or numbness in the bilateral lower extremities or shooting pains were noted.  No bowel incontinence was recorded but bladder dribbling was listed as occurring rarely over the past six months, for which he did not wear pads.  Flare-ups were not reported.  Range-of-motion on flexion was to 90 degrees, extension was to 15 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 20 degrees, right lateral rotation was to 30 degrees, and left lateral rotation was to 20 degrees.  Pain was noted on forward flexion, extension, right lateral flexion, left lateral flexion and right lateral rotation but did not result in functional loss.  There was no objective evidence of pain on weight bearing or localized tenderness, and the Veteran was able to perform repetitive use testing with at least three repetitions.  There was evidence of muscle spasms not resulting in abnormal gait or abnormal spinal contour.  No radicular pain or any other signs or symptoms due to radiculopathy, and no evidence of ankylosis was recorded.  The examiner noted non-antalgic gait without the use of an ambulatory aid.  An unrelated peripheral neuropathy of the feet with vibratory and sensory losses in addition to absence of cold sensation were also reported, but determined to not be a residual of the spine condition.

The examiner ultimately determined that the diagnosis of DDD was an error and that the true nature of the Veteran's disability was a remote history of lumbar strain, resolved without residuals.

The results of range-of-motion testing in the examinations of record indicate forward flexion between 70 and 90 degrees, and combined range-of-motion between 175 and 195, which would warrant a 10 percent rating disability and no higher.

However, examiners have observed an abnormal contour to the Veteran's spine at several examinations.  In December 2011, minimal scoliosis was convex to the left; in June 2012 he exhibited a mildly antalgic gait; in August 2012, kyphoscoliosis was diagnosed; in September 2012, kyphosis was diagnosed; and, in April 2014 mild apex left curvature of the lumbar spine was observed.  The most recent VA examination noted non-antalgic gate and no abnormal spinal contour.

Resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbar disability most closely approximates a 20 percent disability rating.  38 C.F.R. §§ 4.3, 4.7.  

At no time has the Veteran's disability exhibited a forward flexion of 30 degrees or less, or displayed favorable ankylosis.  Therefore, a higher rating under DC 5242 is not warranted.

The Veteran also does not have a history of incapacitating episodes such that rating under the Formula for Rating IVDS Based on Incapacitating Episodes would result in a higher evaluation.

Because the Veteran does exhibit limitation of motion at an evaluation of 20 percent, rating under DC 5003 is not warranted.  As there are no other disabling effects not addressed by DC 5242, no additional or alternative rating is warranted.  The Board does take note that the examiner in the most recent VA spinal examination found that the prior diagnosis of DDD was in error.  However, the resultant evaluation, whether under DC 5242 for degenerative arthritis or under DC 5237 for lumbosacral strain, is the same.

The Board has considered whether additional staged ratings under Hart are appropriate for the Veteran's service-connected lumbar disability; however, the Board finds that his disability has not warranted a higher rating than already granted at any time during the appeal period.  Hart, supra.  Therefore, assigning any staged ratings is not warranted.

II.  Tinea Pedis

The Veteran's service-connected bilateral tinea pedis is currently rated 0 percent disabling under Diagnostic Codes 7813.

Tinea pedis is rated by analogy as dermatophytosis, and under Diagnostic Code 7813 (dermatophytosis) is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability. 38 C.F.R. § 4.118.
 
Under DC 7806 (dermatitis or eczema), a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest (60 percent) rating requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  38 C.F.R. § 4.118, DC 7806. 

Although all available diagnostic codes have been considered, Diagnostic Codes 7800-7805 do not apply because the evidence does not show that the Veteran has scars related to his tinea pedis, and his predominant disability is analogous to dermatitis.

The claims file contains both VA and private treatment records, VA examination reports, and lay statements.  Within the current appeal period, the Veteran underwent two VA skin examinations.

In June 2011, a potassium hydroxide (KOH) fungal test was negative, indicating no evidence of a fungal infection or tinea pedis to the feet.

The Veteran underwent a VA examination in March 2012 where no current evidence of tinea pedis was found.  The skin appeared normal to both feet, with normal interspaces between toes.  The great toes bilaterally had partial thickening, discoloration, and deformity consistent with onychomycosis not affecting the entire nail or other toenails.  The Veteran reported that he used Gold Bond anti-itch cream for less than 6 weeks over the past 12 months.  The area of affected skin was none of the total body area and none of exposed areas.

The Veteran reported that he was having recurring burning neuropathy pain to his bilateral heels and feet that he attributed to recurring tinea unguium in February 2013.  Upon examination, the clinician observed dryness and scaling and indicated that the Veteran had mild tinea unguium in his great toes and mild tinea pedis between his toes.  He was given Nystatin cream for the dryness and scaling.

At a November 2016 VA examination, no evidence of tinea pedis was found, which was determined to be resolved.  The Veteran's toenails were observed to be thick, deformed, and discolored, consistent with onychomycosis/tinea unguium.  The Veteran reported his last episode of visible changes with scaling of his skin occurred a year previously, with redness dissipating since then.  He stated that burning was constant in his feet and that he often had to take his shoes off and rub his feet to provide some relief.  He also reported he used Gold Bond once a week that helped temporarily.  He had not had treatment for his toenails.  Less than 5 percent of the Veteran's total body area, and none of exposed areas, was observed to be affected by any skin condition.

The examiner believed the original diagnosis may have been in error, because, as the June 2011 KOH test was negative, the condition was not fungal in origin.  She quoted UptoDate, noting that, "A potassium hydroxide (KOH) preparation is a rapid method to confirm the diagnosis [of tinea pedis]." 

The record indicates any foot skin condition has only been treated with topical therapy since 2013, and with less than 5 percent of his entire body affected by any skin condition, and less than 5 percent of exposed area affected.  Accordingly, a noncompensable evaluation under DC 7806 is merited.  


ORDER

A disability rating of 20 percent, but no higher, for degenerative disc disease of the lumbar spine is granted.

A compensable disability rating for tinea pedis is denied.



______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


